Citation Nr: 0731044	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 40 percent for degenerative disc disease (DDD) with slight 
lumbar scoliosis and spondylosis at L4-L5 and L5-S1 and 
limitation of motion.


REPRESENTATION

Appellant represented by:  Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for a back disability, evaluating 
it at 40 percent.  The RO issued a notice of the decision in 
January 2001, and the veteran timely filed a Notice of 
Disagreement (NOD) in April 2001.  Thereafter, in December 
2002, the RO issued another decision and notice of decision, 
which confirmed and continued the 40 percent evaluation.  It 
also provided a Statement of the Case (SOC) that same month, 
and thereafter, in January 2003, the veteran timely filed a 
substantive appeal.  

The veteran requested a videoconference hearing on this 
matter, which was held in August 2003 where he presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.  In June 2004 the 
Board remanded this issue for additional action, and in April 
2005 the RO issued a Supplemental Statement of the Case 
(SSOC).  

On appeal again in August 2005 the Board denied the veteran's 
initial higher rating claim.  He then submitted a timely 
appeal of this adverse decision to the United States Court of 
Appeals for Veterans Claims (Court).  In its April 2007 
Order, which incorporated the parties' Joint Motion for 
Remand (JMR) the Court vacated and remanded the Board's 
August 2005 decision, directing it to comply with VA's duty 
to assist the veteran in substantiating his claim by ensuring 
that it retrieved all pertinent medical records from the 
outpatient clinic in La Junta, Colorado and other VA medical 
facilities, and to consider VA medical evidence submitted 
after October 2002.  Miller v. Nicholson, No. 05-3407 (JMR at 
1-2).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Court's April 2007 Order, the Board finds 
that additional development is warranted to address the 
merits of the veteran's claim.  38 C.F.R. § 19.9 (2007).  
Specifically, the VA must ensure that all relevant medical 
records become associated with the claims file, and further 
must consider whether a fresh VA examination is warranted.    

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must ensure that the 
record contains all pertinent medical 
evidence relating to the veteran's 
service connected back disability, to 
include VA medical reports and private 
medical records.    

The AMC/RO should obtain authorization 
and consent for release of private 
medical information after soliciting 
names and locations of medical 
professionals and/or medical facilities 
from which the veteran has received 
treatment for his service connected back 
disorder.  

The AMC/RO should obtain all VA medical 
records, to include those from the 
outpatient clinic from La Junta, 
Colorado, and associate these records 
with the claims file. 

3. After the AMC/RO has associated all 
new evidence with the claims file, it 
should consider whether a fresh VA 
examination is warranted to assess the 
severity of the veteran's service 
connected back disability.

If, and only if, the AMC/RO determines 
that such a new VA examination is 
warranted, it should direct the examining 
clinician to assess the severity of the 
veteran's service connected back 
disorder.  The clinician must review the 
entire claims file and indicate as such 
in his/her examination report.

The examination must include range of 
motion studies 
of the affected area of (i.e., L4-L5 and 
L5-S1) spine and any other tests deemed 
necessary to determine the current 
severity of the veteran's back 
disability.  

After determining the range of motion of 
the spine, the examiner should opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
there is any additional functional loss 
(i.e., additional loss of motion) due to 
pain or flare-ups of pain supported by 
adequate objective findings, or due to 
weakness on movement, excess 
fatigability, incoordination or any 
other symptom or sign secondary to 
degenerative disc disease.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record since 
October 2002, the AMC/RO must 
readjudicate the veteran's claim.  If the 
veteran remains dissatisfied with the 
outcome, the AMC/RO must issue an 
appropriate SSOC and provide an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).







